Citation Nr: 0735877	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of left leg burn scars.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg, claimed as secondary to service-
connected residuals of left leg burn scars.

3.  Entitlement to service connection for peripheral 
neuropathy of the right leg, claimed as secondary to service-
connected residuals of right leg burn scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to May 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2002 and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In June 2002, the RO rating denied entitlement to service 
connection for left leg peripheral neuropathy.  The veteran, 
accordingly, appealed the June 2002 rating action.  In 
December 2002, by means of a Decision Review Officer Decision 
entitlement to service connection for left and right leg 
peripheral neuropathy was denied and the RO issued a 
statement of the case.  In January 2003, the veteran 
perfected his appeal.  In June 2004, a supplemental statement 
of the case addressed the issue of entitlement to a 
compensable rating for residuals of left leg burns, 
explaining that the prior rating decision had implicitly 
addressed this matter, and that the veteran's notice of 
disagreement and subsequent perfected appeal, therefore, had 
also addressed this issue.

In October 2004, the veteran presented testimony before a 
Veterans Law Judge that is no longer at the Board.  On April 
28, 2006, therefore, the Board sent the veteran a letter 
asking him if he wanted another hearing with a different 
Veterans Law Judge, and if so, he should reply as such within 
30 days from the date of the letter or it would be assumed 
that he did not want a new hearing.  The Board never received 
an answer from the veteran.

In June 2006, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.   The veteran's left leg burn scars do not cover an area 
approximating 1 square foot or encompass an area or areas of 
144 square inches (929 sq. cm.) or greater.  There is no 
objective evidence that the scars are painful, poorly 
nourished, repeatedly ulcerated, tender, unstable, or 
productive of limitation of function.  

2.  The veteran's left lower extremity peripheral neuropathy 
is not secondary to his left leg burn scars.

3.  The veteran's right lower extremity peripheral neuropathy 
is not secondary to his right leg burn scars.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left leg 
burn scars have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(effective prior to and from August 30, 2002).

2.  The criteria for service connection for left leg 
peripheral neuropathy have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2007).

3.  The criteria for service connection for right leg 
peripheral neuropathy have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2001, May 2003, March 2006, May 2006, 
and June 2006 letters, with respect to the claims of 
entitlement to service connection and increased disability 
ratings.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the by July 2001, May 2003, March 2006, May 2006, and June 
2006 letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2001 prior to the 
adjudication of the matter in June 2002 and December 2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2001, May 2003, March 2006, May 2006, and June 
2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, private treatment records from Peninsula Neurology 
Clinic, and VA examination reports dated in June 2003, July 
2003, and November 2005.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the June 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

Left Leg Burn Scars
The veteran alleges that he is entitled to a compensable 
evaluation for his left leg burn scars.  In October 2004, the 
veteran testified that his left leg burn scars were painful 
and itchy.  The record demonstrates that his left leg 
scarring resulted from second degree burns.  Accordingly, his 
left leg scars have been rated as noncompensable under the 
rating criteria of Diagnostic Code 7802.  See 38 C.F.R. 
§ 4.118, DC 7802

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2002).  The veteran is entitled to be 
rated under the Diagnostic Code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath, 1 Vet. App. at 589.

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provide ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates this is an claim for an 
increased disability rating for left leg scarring as due to 
second degree burns Diagnostic Code 7802 is for application.

Under Diagnostic Code 7802, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for second degree burn 
scars over areas approximating 1 square foot.

Under Diagnostic Code 7803, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for scars which are 
poorly nourished, with repeated ulceration.  

Under Diagnostic Code 7804, as in effect prior to August 30, 
2002, a 10 percent evaluation may be assigned for scars which 
are tender and painful on objective demonstration.  

Under Diagnostic Code 7805, as in effect prior to August 30, 
2002, scars may be rated on limitation on function of the 
part affected.  38 C.F.R. § 4.118 (2002).

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.  Although the Board has considered 
the revised regulations, they are not significantly different 
from the regulations in effect prior to August 30, 2002, for 
diagnostic codes 7803, 7804 or 7805.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.). 

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater. 

Under the new Diagnostic Code 7803, a maximum 10 percent 
rating is assigned for a superficial and unstable scar.  A 
note to the criteria indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A second note indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (from 
August 30, 2002).  And, under the revised Diagnostic Code 
7804, superficial scars that are painful on examination are 
awarded a 10 percent rating.

Under both versions, Diagnostic Code 7805 provides that scars 
are rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 
and from August 30, 2002).

The medical evidence of record includes various VA 
examination reports and treatment records.  Upon VA 
examination in February 2003 there was evidence of somewhat 
thickened skin in both lower extremities, consistent with 
chronic burn injury.  There was no evidence of edema of 
cyanosis and pulses were 1+ bilaterally.  In June 2003, 
physical examination demonstrated multiple scars on both 
legs, extending from the ankle level to above the knee on the 
medial side of the leg on both sides.  On the left side there 
was a 47 cm. longitudinal incision scar.  All wounds were 
healed.  There was some old second-degree burn wound on both 
legs below the knee area with scaly skin discoloration.  
There was considerable hair loss and edema on both legs.  
Upon VA examination, in July 2005, brownish yellow 
discoloration was present below the knee.  In November 2005, 
the VA examiner noted that the burn scar was faint and there 
was no evidence of skin disease was absent.  Bilaterally, the 
scars measured 34 x 20 cm.  The scars were level and 
nontender.  There was no disfigurement, ulceration, 
adherence, instability, tissue loss, or keloid formation.  
The burn scarring was hypopigmented greater than six square 
inches.  

In light of the aforementioned medical evidence, the Board 
finds that neither version of the regulations is more 
favorable to the veteran.  The veteran's left leg scars, 
which resulted form second degree burns, do not warrant a 
compensable evaluation under either the old or the revised 
criteria of Diagnostic Code 7802.  His left leg burn scars do 
not cover an area approximating 1 square foot or an area or 
areas of 144 square inches (929 sq. cm.) or greater.  The 
other Diagnostic Codes also do not avail the veteran of a 
compensable disability rating because the evidence does not 
show, nor does the veteran contend, that the left leg burn 
scars are poorly nourished, repeatedly ulcerated, tender, 
unstable, or productive of limitation of function.  Moreover, 
there is no objective evidence that his left leg burn scars 
are painful.  Thus, the Board finds that the criteria for a 
compensable rating under the provisions discussed above have 
not been met.

Peripheral Neuropathy
The veteran alleges entitlement to bilateral lower extremity 
peripheral neuropathy.  He argues that his neuropathy is 
secondary to his service-connected burn scars.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Upon review of the medical evidence of record, the Board 
finds that service connection is not warranted for right and 
left leg peripheral neuropathy.  The Board acknowledges the 
veteran's testimony that his peripheral neuropathy began 
prior to his diagnosis of diabetes mellitus; however, the 
preponderance of the medical evidence of record attributes 
the veteran's current bilateral lower extremity peripheral 
neuropathy to his diabetes mellitus.  Service connection is 
not in effect for diabetes mellitus.

In October 1994, the veteran was seen at Peninsula Neurology 
Clinic by Charles G. Perkins, M.D.  Neurological examination 
demonstrated decreased sensation to touch from the mid-calf 
area on down.  Additionally, there was decreases sensation to 
vibration in the lower extremities.  Straight leg raise was 
essentially negative.  Reflexes in the lower extremities were 
1+, without Babinski's or Chaddock's.  The veteran was 
diagnosed as having neuropathy, probably due to diabetes.  
The examiner noted that diabetes mellitus had been diagnosed 
four years earlier.  

In July 1995, VA treatment records demonstrate that the 
veteran received treatment for possible peripheral neuropathy 
and that diabetes mellitus was a possible etiology.  The 
examiner acknowledged that the possibility of connection 
between the veteran's neuropathy and his leg burns; however, 
he opined that diabetes mellitus was a more a probable 
etiology.  

In April 1996, the veteran was afforded a VA examination.  
Neurological findings included loss of sensation to pin prick 
and light touch over the lower extremities.  Superficial and 
deep tendon reflexes were equal bilaterally and Romberg's and 
Babinski's signs were negative.  The veteran was diagnosed as 
having non-insulin dependent diabetes mellitus with secondary 
lower extremity peripheral neuropathy.

In January 2001, the veteran presented for a blood pressure 
check up appointment.  The examiner noted a history of 
diabetes mellitus, hypertension, gout, and hyperlipidemia.  
Upon examination of the extremities, there was no fine touch, 
two point discrimination, and there was scarring from burns.  
There was no pedal edema.  Motor sensory and reflexes were 
within normal limits.  The veteran was diagnosed as having 
uncontrolled blood pressure and severe neuropathy possibly 
due to burns.  

Upon examination in October 2001, the veteran's peroneal and 
tibial nerve latencies were delayed and velocities were 
significantly slowed.  The sural nerve SNAPs were 
unobtainable.  An EMG revealed no denervation in any muscle 
tested.  Overall the study was abnormal.  The examiner held 
that there was evidence of mixed motor and sensory peripheral 
neuropathy in bilateral lower extremities consistent with 
diabetic neuropathy; however, he was unable to exclude other 
causes.  There was no evidence of bilateral L2-S1 
radiculopathy.  

The veteran underwent a cardiac bypass surgery in June 2004.  
A saphenous vein was harvested from his lower extremities and 
it was noted that his veins were extremely small.  The 
veteran related that after surgery, during his cardiology 
consult, he had been told by a member of the surgical team 
that it had been difficult to locate the saphenous veins.  

In July 2005, the veteran was afforded a VA examination.  
Upon physical examination Raynaud's syndrome was absent.  
Angioneurotic edema and eryhtromelalgia were absent.  
Neurological examination demonstrated no peripheral nerve 
involvement.  Lower extremity sensory function was abnormal.  
There was decreased pinprick sensation below the knee on both 
sides.  Lower extremity motor function was normal.  The 
examiner was unable to make a diagnosis with respect to the 
veteran's claimed circulatory problem in the lower 
extremities secondary to burns.  He did diagnose the veteran 
as having peripheral neuropathy of the lower extremities 
secondary to burn scars.  The subjective factor was abnormal 
sensation of the legs.  The objective factor was decreased 
pinprick sensation in the lower legs.   In an addendum, the 
examiner acknowledged that he was unable to substantiate his 
opinion with the available medical evidence.  He indicated 
that his opinion relied on the veteran's statement with 
regards to the onset of his complaints.  He acknowledged that 
other treatment providers had attributed the veteran's 
current neuropathy to his diabetes mellitus and that diabetes 
mellitus was a common cause of neuropathy.  Notwithstanding, 
there was no manner of diagnostic testing that would be able 
to differentiate between a diabetic pathology and a burn 
pathology as to the cause of the veteran's current peripheral 
neuropathy.  Accordingly, based on the veteran's statements 
and his examination the examiner concluded that it was "at 
least as likely as not" that the veteran's current 
peripheral neuropathy was due to his burn scars.  

The matter was referred for an additional VA opinion in 
November 2005.  The veteran was diagnosed as having stenosis 
of the right posterior tibial artery secondary to 
arteriosclerotic peripheral vascular disease.  The examiner 
opined that there was no indication that the veteran's 
circulatory problems were secondary to his burns.  He also 
opined that the veteran's peripheral neuropathy was not 
likely due to his burn scars.  The examiner reasoned that 
there was no indication of peripheral neuropathy until after 
the veteran's diagnosis diabetes mellitus in 1988.  Moreover, 
the veteran suffered second degree, not third degree burns, 
and he did not require skin grafting for his burns.  The 
examiner concluded that it was "more likely than not" that 
the veteran's neuropathy was secondary to his diabetes 
mellitus and that his edema was secondary to his obesity, 
arteriosclerotic vascular disease, and renal insufficiency.

In light of the aforementioned evidence, service connection 
for bilateral lower extremity peripheral neuropathy is not 
warranted.  The Board acknowledges that the July 2005 VA 
examiner opined that the veteran's neuropathy was 
attributable to his burn scars; however, this opinion was 
based solely on the veteran's history and it was not 
substantiated by the evidence of record.  Rather, even when 
the veteran's treatment providers have acknowledged a 
potential link between the burn scars and his neuropathy, 
they have consistently indicated that his diabetes mellitus 
is the more probable etiology.  Moreover, two VA examiners, 
in April 1996 and July 2005, have specifically opined that 
the veteran's peripheral neuropathy is not attributable to 
his service-connected burn scars.  For all the foregoing 
reasons, the Board must conclude that the preponderance of 
the evidence is against the claim of service connection for 
left leg and right leg peripheral neuropathy as due to burn 
scars.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for service-connected 
residuals of left leg burn scars is denied.

Entitlement to service connection for peripheral neuropathy 
of the left leg as secondary to service-connected residuals 
of left leg burn scars is denied.

Entitlement to service connection for peripheral neuropathy 
of the right leg as secondary to service-connected residuals 
of right leg burn scars is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


